GIDEON, J.
(dissenting). The court’s order affirming the judgment is based upon the theory that there are “special circumstances” shown by this record that take the case out of the ordinary action for breach of contract for the sale of personal property. Counsel for respondent (plaintiff below) made no such contention. Both in the oral argument and printed brief counsel based his argument upon the theory that subdivision 2, § 5173, of our Code, quoted in the opinion, establishes a new or different measure of damage than that heretofore generally recognized by the courts. That the Sales Act does not establish a new or different rule of law respecting the measure of damage is, as I Understand the court’s opinion, now conceded. With that conclusion I agree. The facts in this case do not authorize the contention that there were “special circumstances” surrounding this sale. The respondent was an automobile dealer and engaged in that business in Ogden, Utah. He had the car in question on hand at the date of the sale — if not at the sales room, at *292the warehouse in that city. The testimony is without dispute that'the market value of the car contracted to be purchased was the same at the date of the contract and at the date appellant refused to accept the ear, and that the price remained the same to the date of trial. There is nothing in the record to indicate that the respondent purchased the car to enable him to comply with his contract with appellant. Neither is there anything to indicate that the respondent lost a sale to any other purchaser by reason of the contract of sale in question. There is some testimony tending to show that a dealer in automobiles is required to, and that this plaintiff did, employ salesmen, and also had in his employ a demonstrator; that is, a person to instruct prospective purchasers as to the method of operating automobiles. It is therefore concluded that because of these facts the sale of an automobile surrounds the transaction with “special circumstances.” If that be true, a dealer in merchandise, and especially farm machinery, is surrounded by facts and circumstances constituting special circumstances. Any merchant, of necessity, employs salesmen whose duty it is to explain to prospective purchasers the quality of the article to be sold. The sale of an automobile should not be clothed with more sanctity than a sale of other property.
The language found in the opinions of courts should and must be considered in connection with the particular facts of the case under consideration. The facts in the cases quoted in the opinion of the court, with the exception of the Connecticut case, are in no way analogous to the facts in the instant case.
Masterton v. Mayor of Brooklyn, supra, was an action to recover damages for a breach of contract for the delivery of a specified amount of marble. Marble was to be taken from a certain quarry designated in the contract. The buyer failed and refused to keep the provisions of the contract, and the court rightfully determined that the profits the proof showed the plaintiff would have realized, had the contract been completed, should be' considered as the basis of the measure of damages.
Howard v. Stillwell & B. Mfg. Co., supra, was founded *293upon a written contract for tbe reconstruction by tbe plaintiff company of a flour mill. Tbe contract provided that tbe manufacturing company should reconstruct the mill of the defendant by placing therein certain specified machinery. In a suit upon a breach of the contract the court used the language found in the opinion.
In these cases no other or different measure of damages could have been applied.
In the instant case the automobile was in existence; it was a stock model; it had a market value, and that value was the same at the date of the contract as at the date of the breach.
It is stated in the opinion that, had the respondent stored the automobile and sued for the contract price, appellant would have had no defense to the action.
This court, in McCall Co. v. Jennings, 26 Utah, 459, 73 Pac. 639, approved as a correct statement of the law the instruction of the court found on page 465 of 26 Utah, on page 641 of 73 Pac. of the report, as follows:
“In an action for 'breach, of an executory contract (that is, a contract where there has been no delivery, or title has not passed) to purchase personal property, in the absence of fraud or stipulation to the contrary, the rule of damages is actual compensation; the injured party may recover his loss sustained. In such case the damage is the difference between the contract price and the market price at the time and place of delivery.”
That suit was brought upon the theory that the plaintiff was entitled to recover the contract price for the goods agreed to be purchased by the defendant, but this court was of the opinion, and so held, that as the defendant had terminated the contract before the goods in question were delivered the only right of recovery was the difference between the contract price and the market price.
In Love v. St. Joe Stockyards, 51 Utah, 305, 169 Pac. 951, the rule of law stated in the McCall Case is again announced. On page 311 of 51 Utah, on page 953 of 169 Pac. of the report the court says:
“Tbe evidence is abundant to support tbe finding, and hence it is conclusive upon us. In view of that finding, therefore, if it were conceded that the respondent were liable as an undisclosed *294principal, yet, under the most elementary rule of damages, appellants could not have been damaged by the failure of the respondents to receive the 448 head of horses. Appellants, in any event, could only have received the difference, if any, between the contract price and the market value of the horses at the time respondent should have received them under the contract if the market value were less than the contract price.”
In that case tbe parties had entered into a written agreement for the sale and purchase of a designated number of horses at an agreed price. The horses were purchased for the purpose of fulfilling the agreement made between the parties. The district court made findings that the market value at the date of the breach was greater than the contract price, and that therefore the plaintiff was not entitled to recover. As indicated, this court affirmed that holding of the district court. I can see no difference, in principle, in the facts of that case and the case in hand.
The basic theory of the measure of damages for failure to comply with the terms of any contract is compensation. The rule is stated in 24 E. C. L. at page 116, as follows:
“As a general rule tbe measure of damages recoverable by tbe seller for tbe buyer’s breach of the contract is tbe difference between tbe price agreed to be paid and tbe market value of the property. Tbe principle on which this rule rests is that of an indemnification of tbe injured party for tbe injury which be has sustained, and, in ordinary cases, tbe value in the market on the day forms the readiest and most direct method of ascertaining the measure of the indemnity.”
This court, as has been pointed out, has been committed to that doctrine in the absence of special circumstances necessitating a different rule.
I regard the decision in Torkomian v. Russell, supra, quoted from in the opinion of the court, as in conflict with the decisions of this court, and, if there are no additional facts except those appearing in that decision, as contrary to the great weight of authority. The rule that I contend for is recognized by the Connecticut court in a later decision, Sabas v. Gregory, 91 Conn. 26, 98 Atl. 293.
In this case the testimony is indisputable that the plaintiff had suffered no damage. He had the property in his possession at the time of the contract of sale and he had it at *295the date of the breach. Its market value was the same at both dates. To allow him profits is to give him the benefits of the sale and retain the goods. It has never been recognized in this state that the mere fact of loss of' sale entitles the dealer to damages.
It is suggested in the opinion that the principle applied-in this case is in harmony with the rule adopted by this court in Holland-Cook Mfg. Co. v. Con. W. & M. Co., 49 Utah, 43, 161 Pac. 922, and Tanner v. Johnson, 50 Utah, 23, 165 Pac. 466. Ah examination of those cases will readily disclose that the facts there are entirely different from the facts here. That difference is clearly recognized by the court on page 50 of the case in 49 Utah, on page 924 of 161 Pac., as follows:
“Wiiere, as here, the article contracted for is not in esse, hut is to he manufactured, and the purchaser refuses to comply with his contract, the seller is not hound to manufacture the article and tender it to the purchaser, but he may sue the purchaser for damages for breach o-f contract, and the measure of damages and of his recovery is the difference, if any, between the cost of manufacturing the article or property purchased and the price agreed to be paid therefor by the purchaser.”
The Tanner Case was an action for the breach of an oral executory agreement under -which plaintiff was to thresh defendant’s grain. It was held in that case, upon a renunciation of the contract, that the measure of damages was the net profits the thresher would have realized had he been permitted to do the threshing. The principles of law controlling in such cases has no application here.
In 2 Sutherland on Damages (4th Ed.) § 647, it is said:
“On tbe breach of a contract to accept goods tbe vendor bas, in some states, tbe choice of three remedies: He may store tbe goods for tbe buyer and sue for tbe price; be may sell them as agent for tbe vendee and recover any deficiency between tbe price realized and that contracted to be paid, or keep tbe goods and recover tbe difference between tbe contract price and tbe market price at tbe tíme and place fixed upon for delivery. These remedies are not concurrent.”
In this state, as pointed out in the McCall Case the remedy is for a breach of the contract. It is of no concern that respondent may have had a choice of different remedies. He *296elected to sue for a breach of tbe contract. His rights must be determined under the rules of law applicable to the cause of action stated in his pleadings. The measure of damages announced by the former decisions of this court is the difference between the contract price and the market price at the date of the breach. Any other rule under facts such as we have here must of necessity work an injustice, as it does in this ease. The departure from the former decisions of this court, it seems to me, is regrettable.
I therefore dissent.